DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 along with the request has been entered.
Claim Objections
Claims 7, 9, 15, 22, 23, 25 and 26 are objected to because of the following informalities:  
In claim 7, line 4, “overlying the element” should read --overlying the at least one circuit element--. Support can be found at least in line 2 of claim 7.
In claim 7, line 6, “over the surface” should read --over the semiconducting surface--. Support can be found at least in lines 2-3 of claim 7.
In claim 7, lines 10-11, “at a vibrational frequency of the polymer” should read --at a vibrational frequency of the polymer of the polymer-containing film--. Support can be found at least in line 8 of claim 7.
In claim 9, line 2 “from an ambient temperature” should read --from the ambient temperature--. Support can be found at least in line 14 of the base claim 7.
In claim 15, line 4, “overlying the element” should read --overlying the at least one circuit element--. Support can be found at least in line 2 of claim 15.
In claim 22, line 6, “heating the polymer-containing layer” should read --heating the polymer-containing film--. Support can be found at least in line 5 of claim 22.
In claim 22, line 7, “cooling the polymer-containing layer” should read --cooling the polymer-containing film--. Support can be found at least in line 5 of claim 22.
In claim 23, “below a Curie temperature of the ferroelectric material” should read --below a Curie temperature of the ferromagnetic material of the ferromagnetic material layer-- (emphasis added). Support can be found at least in line 3 of the base claim 22.
In claim 25, line 2, “the polymer-containing layer” should read --the polymer-containing film--. Support can be found at least in line 5 of the base claim 22.
In claim 26, “the ferroelectric material layer” should read --the ferromagnetic material layer-- (emphasis added). Support can be found at least in line 3 of the base claim 22.
Appropriate correction is required.
Allowable Subject Matter
Claims 7-14 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Claims 15-21 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Claims 22-26 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Conclusion
This application is in condition for allowance except for the following formal matters: See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is 571-270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 19, 2022